MacLean, J.
Judgment was rendered herein in favor of the plaintiff, a physician, for professional services rendered to two employees of the defendant, as alleged, “at the special request ” of the latter. Granting (also disputed) that the president and the secretary of the company requested the services; and on behalf of the company promised remuneration therefor, the record is without evidence to show that the services rendered were for its' benefit or in satisfaction of a claim, if any there might be, against it. “ Persons dealing with the officers of a corporation, or with persons assuming to represent it, are chargeable with notice of the purpose of its creation and its powers and with the authority, actual or apparent, of its officers or agents with whom they deal.” Wilson v. Kings County El. R. R. Co., 114 N. Y. 487, 491. The contract presently in suit may not be said to fall within the purpose of the creation of the *126Vienna Ice Cream Company, nor does • the evidence dis-. dose corporate benefit, or authority actual or apparent, in its president or secretary to obligate it in the particular instance. Kipp v. East River El. Light Co., 46 N. Y. St. Repr. 391. Individually liable they might be, but not the corporation whose officers they may be. The judgment must, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Freedman, P. J., and Gildersleeve, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.